DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/109479 09/30/2019. 
                                         Preliminary amendment
3.   Preliminary amendment filed on 07/21/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the abstract and claims 1-5, 7, 9-13, 15 an 17-19 have been amended and claims 6, 8, 14, 16 and 20 have been remained.
      Claims 1-20 are currently pending in the application. 
                                              Oath/Declaration
4.   The oath/declaration filed on 07/21/2020 is acceptable.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: 
         The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).

                                    Allowable Subject Matter
5.    Claims 1-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an electronic substrate, comprising a plurality of first detection lines and a plurality of second detection lines in the peripheral area and on a side of the plurality of signal input pads away from the display area, electrically connected to the plurality of signal input pads, respectively, wherein the plurality of first detection lines are made of a non-metallic conductive material, the plurality of second detection lines are made of a metal conductive material, and at least one of the plurality of first detection lines is provided between every two adjacent second detection lines; and the electronic substrate comprises a cutting surface, at least one of the plurality of first detection lines comprises a first cutting surface, the first cutting surface is a first part of the cutting surface of the electronic substrate, and the first cutting surface is a cutting surface of the non-metallic conductive material, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-11 are directly or indirectly depend on the independent claim 1.      
        Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel, comprising a plurality of first detection lines and a plurality of second detection lines in the peripheral area and on a side of the plurality of ssignal input pads away from the display area, electrically connected to the plurality of signal input pads, respectively, wherein the plurality of first detection lines are made of a non-metallic conductive material, the plurality of second detection lines are made of a metal conductive material, and at least one of the plurality of first detection lines is provided between every two adjacent second detection lines; and the electronic substrate comprises a cutting surface, at least one of the plurality of first detection lines comprises a first cutting surface, the first cutting surface is a first part of the cutting surface of the electronic substrate, and the first cutting surface is a cutting surface of the non-metallic conductive material, in combinations with the other structures as cited in the independent claim 12.
       Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a method of manufacturing an electronic substrate, comprising forming a plurality of first detection lines and a plurality of second detection lines in the peripheral area, the plurality of first detection lines and the plurality of second detection lines being on a side of the plurality of signal input pads away from the display area and being electrically connected to the plurality of signal input pads, respectively, wherein the plurality of first detection lines are made of a non-metallic conductive material, the plurality of second detection lines are made of a metal conductive material, and at least one of the plurality of first detection lines is provided between every two adjacent second detection lines; and the electronic substrate comprises a cutting surface, at least one of the plurality of first detection lines comprises a first cutting surface, the first cutting surface is a first part of the cutting surface of the electronic substrate, and the first cutting surface is a cutting surface of the non-metallic conductive material, in combinations with the other steps as cited in the independent claim 13.
        Claims 14-20 are directly or indirectly depend on the independent claim 13.      
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. LEE et al. (U.S. Publication No. 2018/0366529 A1), Lee et al. (U.S. Publication No. 2020/0090566 A1), JEOUNG et al. (U.S. Publication No. 2016/0155409 A1) and RYU et al. (U.S. Publication No. 2019/0171318 A1).
                                                         Conclusion

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892